    Case: 1:20-cv-06563 Document #: 48 Filed: 12/23/20 Page 1 of 4 PageID #:1682




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


SNEAKER MATCH, LLC                              :
an Arizona Limited Liability Company            :
                                                :
                 Plaintiff,                     :
                                                :          Case No.: 1:20-cv-06563
       v.                                       :
                                                :          Honorable Mary M. Rowland
JOHN DOES 1-10                                  :
                                                :          Magistrate Judge Heather K. McShain
                 Defendants.                    :
                                                :
       v.                                       :
                                                :
AO INDUSTRIES, LLC                              :
                                                :
                 Defendant.                     :


                                               ORDER

                 This Court held a telephonic hearing on December 22, 2020 with counsel for

Plaintiff and Defendant AO Industries, LLC (“AO Industries” or “Defendant”). The Court enters

the following Order for relief:


            1. IT IS ORDERED that the Preliminary Injunction entered on December 3, 2020 shall

            be lifted in its entirety as to Defendant AO Industries’ named Aliases FreshMatchTees

            and truthorclothing.com;


            2. IT IS FURTHER ORDERED that on or before December 23, 2020, Plaintiff Sneaker

            Match shall take reasonable efforts to effect the transfer and return of the ownership

            and control of the following domains and online marketplace accounts to their prior

            registrants by taking the following actions:
Case: 1:20-cv-06563 Document #: 48 Filed: 12/23/20 Page 2 of 4 PageID #:1683




         a. Notify the domain name registrar, GoDaddy Operating Company LLC

             (“GoDaddy”), that it shall immediately transfer ownership of the domain

             name, www.truthorclothing.com, back to the registrar account of the original

             registrant associated with this domain, Austina Giamber and Human Light

             Industries, LLC; and provide Plaintiff’s contact at GoDaddy with a copy of

             this Order on the same day that it is entered.


         b. Notify the online marketplace seller, Etsy, Inc. (“Etsy”) that it shall

             immediately unlock the Etsy shop, www.etsy.com/shop/freshmatchtees, and

             restore access thereto to the original registrant associated with this shop, AO

             Industries, LLC (owned by Austina Giamber); and provide Plaintiff’s contact

             at Etsy with a copy of this Order on the same day that it is entered;


         c. Notify PayPal, Inc. (“PayPal”) that it shall immediately unfreeze the assets of

             the   PayPal   accounts    associated    with    www.truthorclothing.com    and

             www.etsy.com/shop/freshmatchtees; and provide the Plaintiff’s contact at

             PayPal with a copy of this Order on the same day that it is entered.


  3. IT IS FURTHER ORDERED that the domain name registrars, including but not

  limited to, GoDaddy Operating Company LLC (“GoDaddy”) shall within two (2)

  business days of receipt of this Order take any steps necessary to immediately transfer the

  domain name, www.truthorclothing.com, to the registrar account of the original registrant

  associated with this domain, Austina Giamber and Human Light Industries, LLC (owned

  by Austina Giamber).
Case: 1:20-cv-06563 Document #: 48 Filed: 12/23/20 Page 3 of 4 PageID #:1684




  4. IT IS FURTHER ORDERED that Etsy shall within two (2) business days of receipt of

  this Order take any steps necessary to immediately unlock and transfer ownership of the

  Etsy shop, www.etsy.com/shop/freshmatchtees, back to the original registrant associated

  with this shop, AO Industries, LLC (owned by Austina Giamber).


  5. IT IS FURTHER ORDERED that PayPal shall within two (2) business days of receipt

  of this Order take any steps necessary to immediately unfreeze the assets of the PayPal

  accounts         associated         with          www.truthorclothing.com             and

  www.etsy.com/shop/freshmatchtees and to allow the owner of these accounts, AO

  Industries, LLC (owned by Austina Giamber), to utilize the accounts and associated

  funds.


  6. IT IS FURTHER ORDERED that Plaintiff Sneaker Match, LLC shall take all

  reasonable steps to immediately restore any known advertisements used by or associated

  with Defendant Aliases truthorclothing.com and the Etsy Shop FreshMatchTees that were

  shut down in accordance with the Preliminary Injunction Order issued by this Court.


  7. IT IS FURTHER ORDERED that Plaintiff Sneaker Match, LLC shall be prohibited

  from taking any further action to enforce the Preliminary Injunction Order as to

  Defendant AO Industries, LLC or its affiliates, officers, agents, servants, employees,

  attorneys, aliases, or the associated domains, online marketplace accounts, social media

  accounts (e.g. Facebook and Instagram), and linked financial accounts that are owed,

  associated, or controlled by Defendant AO Industries, LLC provided that Defendant has

  provided Plaintiff notice that such aliases or related parties are associated with or

  controlled by Defendant AO Industries, LLC.
   Case: 1:20-cv-06563 Document #: 48 Filed: 12/23/20 Page 4 of 4 PageID #:1685




       THIS COURT defers ruling on any further issues raised by Defendant’s Petition to

Dissolve and Terminate the Preliminary Injunction as to AO Industries until after finalization of

the above ordered briefing schedule and an oral hearing should the Court order it.


Dated: December 23, 2020                                    IT IS SO ORDERED




                                                            ________________________
                                                            HON. Mary M. Rowland
